internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-103959-99 date date company subsidiary date properties x y dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dear this letter responds to your date ruling_request and subsequent correspondence submitted on behalf of company concerning sec_1362 of the internal_revenue_code historically company and several wholly owned subsidiaries comprised a consolidated_return group for federal_income_tax purposes effective date company elected to be treated as an s_corporation under sec_1362 of the code in addition company elected to treat all of its wholly-owned subsidiaries including subsidiary as qualified subchapter_s subsidiaries as defined in sec_1361 subsidiary engages in the business of renting various types of personal properties subsidiary has a full-time sale accounting fleet and support maintenance staff that consists of x professionals who perform services with respect to its rental operation these services include managing the installation and removal of leased equipment bad_debt collection repossessing equipment on defaulted leases and handling the accounting of multi-jurisdiction property and uses taxes subsidiary owns five garages nationwide at which pre-delivery preventive maintenance and normal maintenance repair and upgrades are performed these services are also provided at customer locations or at outside vendors identified and hired by subsidiary subsidiary also employs y employees who actively market its products and services these employees locate meet and make proposals to potential customers further these employees maintain customer and industry relationships for taxable years ending and subsidiary’s gross rents from the equipment rental business were dollar_figuren dollar_figureo and dollar_figurep respectively while operating costs totalled dollar_figureq dollar_figurer and dollar_figures respectively sec_1362 of the code provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 of the regulations provides that rent does not include rents derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 of the code provides that if at the close of a taxable_year an s_corporation has subchapter_c_earnings_and_profits and gross_receipts more than percent of which are passive_investment_income a tax is imposed on the excess_net_passive_income of the corporation sec_1375 of the code provides that the terms passive_investment_income and gross_receipts have the same respective meanings as when used in sec_1362 based solely on the information submitted and the representations made we conclude that under sec_1_1362-2 of the regulations the gross_receipts that company derives from subsidiary’s business of renting properties are income from an active trade_or_business and are not passive_investment_income as described in sec_1362 or sec_1375 of the code except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion concerning company’s election under sec_1362 to be an s_corporation company’s qualification to be a small_business_corporation eligible to make an s election or company’s election to treat its wholly-owned subsidiaries as qualified subchapter_s subsidiaries this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted we are sending a copy of this ruling to company sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
